FILED
                     UNITED STATES COURT OF APPEALS                            APR 14 2011

                                                                           MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                          U .S. C O U R T OF APPE ALS




ENCARNACION CLEOTILDE                              No. 08-71864
GONZALEZ GARCIA; et al.,
                                                   Agency Nos. A071-583-699
              Petitioners,                                     A075-739-643
                                                               A075-731-152
  v.

ERIC H. HOLDER, Jr., Attorney General,             ORDER

              Respondent.



Before:      B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       On April 21, 2010, the Board of Immigration Appeals (“BIA”) reopened

proceedings in this case and remanded to the immigration judge to afford the lead

petitioner the opportunity to apply for benefits under the Nicaraguan Adjustment

and Central American Relief Act, Pub. L. No. 105-100, tit. II, 111 Stat. 2193,

amended by Pub. L. No. 105-139 (1997). The BIA’s order reopened and remanded

the cases of all three petitioners. Consequently, there is no final order of removal

currently in effect, and this court lacks jurisdiction over the petition for review.

See 8 U.S.C. § 1252(a)(1); cf. Alcala v. Holder, 563 F.3d 1009 (9th Cir. 2009).

       PETITION FOR REVIEW DISMISSED WITHOUT PREJUDICE.